          Case 3:20-cr-03792-JLS Document 30 Filed 04/06/21 PageID.43 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                         Case No.: 20CR3792-JLS
10                                        Plaintiff,
                                                       ORDER CONTINUING MOTION
11   v.                                                HEARING/TRIAL SETTING

12   ELIZABETH RAMIREZ OROPEZA,
13                                      Defendant.
14
15           Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
16   the Motion Hearing/Trial Setting presently scheduled for April 9, 2021 shall be continued
17   to June 4, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of the new hearing
18   date by April 30, 2021.
19           For the reasons set forth in the joint motion, the Court finds that the ends of justice
20   will be served by granting the requested continuance, and these outweigh the interests of
21   the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
22   continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
23         IT IS SO ORDERED.
24   Dated: April 6, 2021
25
26
27
28


                                                                                        20CR3792-JLS
